UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-7560


ANTONIO DAVIS,

                 Plaintiff - Appellant,

          v.

DEP. SARA GIRON,

                 Defendant – Appellee,

          and

RICHLAND COUNTY; SHERIFF LEON LOTT; DEP. ADRIAN THOMPSON;
DEP. ADAM CORNWELL; RICHLAND COUNTY SHERIFF DEPARTMENT,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:12-cv-03429-RMG)


Submitted:   December 15, 2015               Decided:    December 18, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Antonio Davis, Appellant Pro Se. David Allan DeMasters, Joel
Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Antonio Davis seeks to appeal the district court’s order

granting summary judgment to Appellee Sara Giron.                          This court

may    exercise    jurisdiction       only   over       final    orders,    28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   § 1292   (2012);       Fed.   R.    Civ.     P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Davis seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because     the    facts      and    legal    contentions       are

adequately     presented   in    the    materials        before    this    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                         3